DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 10 NOVEMBER 2021, with respect to the previous art rejection over IFTIME, the drawing objections, the objection to the specification, the 112(b) rejections have been fully considered and are persuasive.  The previous art rejection over IFTIME, the drawing objections, the objection to the specification, the 112(b) rejections has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’CONNOR, US Patent 7,897,057 B1, and further in view of EXPRESS DIAGNOSTICS, US Publication No. 2016/0167042 A1. 
Applicant’s invention is drawn towards a device, a test strip. 
Regarding Claim 1, the reference O’CONNOR discloses a device, Figure 2, comprising: a substantially transparent substrate; and one or more colorimetric test spots on the transparent substrate, each colorimetric test spot comprising one or more sensing chemicals chemically attached onto a porous support material, wherein the porous support material has at least one exposed surface configured to absorb a sample, the one or more sensing chemicals configured to change a color in response to a presence of an analyte, Column 1 line 65-Column 2 line 26.
The O’CONNOR reference discloses the claimed invention but is silent in regards to the device being a test strip and color change is in response to a presence of a target drug.  
The EXPRESS DIAGNOSTICS reference discloses a test strip, abstract, [0002], lateral flow assay test device, Figure 1-4, comprising: a substrate, [0034, 0104, 0108], substrate; and one or more colorimetric test spots on the substrate, [0026, 0084, 0174-0177], color changing region and color change is the signal, color changing beads, each colorimetric test spot comprising one or more sensing chemicals chemically attached onto a porous support material, [0164, 0176-0177], wherein the porous support material has at least one exposed surface configured to absorb a body fluid, [0164, 0170], the one or more sensing chemicals configured to change a color in response to a presence of a target drug in the body fluid, [0041, 0170].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the O’CONNOR reference such that the device is in the form of a test strip and the color change is in response to the presence of a drug as taught by EXPRESS DIAGNOSTICS to take advantage of capillary action to move the solvent or sample front laterally across the length of the test strip without the use of any external apparatus and the use of test strips utilizes a platform for holding the assay components, in micromolar quantities dried along the length of the substrate to provide specific identification of molecules in a sample, [0004,0005].  
Additional Disclosures Included by the combination are: Claim 2: wherein the test strip of claim 1, wherein the substrate is made of the porous support material and the colorimetric test spots are embedded within the substrate, Column 2 line 11-21.; Claim 3: wherein the test strip of claim 1, wherein the porous support material is substantially transparent at a wavelength of light illuminating the test strip, the wavelength corresponding to the color, Claim 3, Column 8 line 5-21.; Claim 4: wherein the test strip of claim 1, wherein the porous support material comprises an aerogel formed of inorganic silica or a polymer, Column 5 line 9-17.; Claim 5: wherein the test strip of claim 4, wherein at least one of monomers and cross-linkers used for fabrication of the Claim 6: wherein the test strip of claim 4 wherein pores of the porous support material have an average size smaller than 20 nm, Column 2 line 16-21.; Claim 7: wherein the test strip of claim 4, wherein at least one of monomers and cross-linkers used for fabrication of the porous support material is selected from a group consisting of 2-hydroxyethyl acrylate, glycerol monomethacrylate, hydroxypropyl methacrylate, N-(2-hydroxypropyl)methacrylamide ; acrylic acid, methacrylic acid, 3-butene-1,2,3- tricarboxylic; 0-carboxyethyl acrylate, methacryloyl-L-lysine, 4-vinylbenzoic acid; vinylsulfonic acid, 2-acrylamido-2-methylpropane sulfonic acid, styrenesulfonic acid; 2- aminoethyl methacrylate, 2-(tert-butylamino)ethyl methacrylate, N-(3- aminopropyl)methacrylamide; diallylamine, 4-vinylaniline, 2-vinylaniline; acryl amide, acrylic acid, methacrylic acid, 2-hydroxyethyl acrylate, glycerol monomethacrylate, polyethyleneglycoldiacrylate, polyethyleneglycoldimethacrylate, and vinyl pyrrolidone, [0133]; Claim 8: wherein the test strip of claim 1, wherein the one or more colorimetric test spots comprise a multitude of particles embedded within the porous support material, the particles incorporating the one or more sensing chemicals, Column 1 line 65-Column 2 line 26.; Claim 9: wherein the test strip of claim 1, wherein the one or more colorimetric test spots comprise a block embedded within the porous support material, the block incorporating the one or more sensing chemicals, [0165].; and Claim 10: wherein the  test strip of claim 1, wherein the color change indicates detection of one or more of amphetamines, parent amphetamine molecules, methamphetamine(MA), methylenedioxymethamphetamine (MDMA), cocaine and A9- tetrahydrocannabinol (THC), [0128, 0152, 0205].
Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over TYRRELL, US Publication No. 2016/0077091 A1, submitted on the Information Disclosure Statement on 02 .
Applicant’s invention is drawn towards a method. 
Regarding Claim 11, the reference TYRRELL discloses a method, abstract, comprising: collecting a sample of body fluid with an absorbent swab, [0115, 0138]; placing the swab with the collected sample into a test chamber of a test apparatus, [0138]; causing contact between the swab and a test strip in the test chamber, [0116, 0138], the test strip comprising one or more colorimetric test spots that are embedded within a porous support material, [0105, 0110, 0111, 0118-0121]; illuminating the colorimetric test spots and detecting a wavelength emitted therefrom for first and second readings, [0035], Figure 4A-5, the first reading occurring just before or after the contact between the swab and the test strip and the second reading occurring a predetermined time after the contact, [0052-0057], Figure 4A-5; based on a difference between the first and second readings that indicates a color change of the colorimetric test spot, determining a numeric value for a concentration of a drug that is correlated with the color change, [0154-0158], Figure 4A-5; and provide an indication of the numeric value via the test apparatus, [0101, 0163].
The TYRRELL reference discloses the claimed invention, but is silent in regards to wherein the porous support material comprises an aerogel. 
The O’CONNOR reference discloses a method comprising: collecting a sample; and placing the collected sample into a test chamber of the test apparatus, Column 1 line 65-Column 2 line 10, the testing apparatus comprising: one or more colorimetric test spots each comprising one or more sensing chemicals chemically attached onto a porous support material comprising an aerogel, Column 1 line 65-Column 2 line 26, Column 5 line 9-17. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that the porous support material comprise an aerogel to create a very large surface area for binding to a target analyte, Column 2 line 11-19.  
Additional Disclosures Included are: Claim 12: wherein the method of claim 11, wherein the one or more colorimetric test spots comprise two or more colorimetric test spots that are illuminated simultaneously, [0197], wherein two or more respective detected individual wavelengths emitted by the two or more colorimetric test spots provide respective two or more numeric values, Figure 5, [0156].; Claim 13: wherein the method of claim 11, wherein the one or more colorimetric test spots comprise two or more colorimetric test spots that are illuminated with two or more different light sources such that two or more respective detected wavelengths are different for each colorimetric test spot, [0156, 0197].; Claim 14: wherein the method of claim 11, wherein the one or more colorimetric test spots comprise two or more colorimetric test spots that are illuminated in succession, and the detected wavelengths emitted are measured successively, Figure 5, [0156, 0157, 0197].; Claim 15: wherein the method of claim 11, wherein the difference signal senses a parent molecule of the drug, [0027].; Claim 16: wherein the method of claim 11, wherein the body fluid comprises at least one of blood, urine, plasma, and saliva, [0115].; Claim 17: wherein the method of claim 11, wherein an elapsed time between the contact and the providing of the indication is less than 5 minutes, [0139, 0159].; and Claim 18: wherein the method of claim 11, wherein the color change indicates detection of one or more of amphetamines, parent amphetamine molecules, methamphetamine(MA), methylenedioxymethamphetamine (MDMA), cocaine or A9-tetrahydrocannabinol (THC), [0027].
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 19, the reference TYRRELL discloses a system, Figure 1, testing system 10, [0145], Figure 2, system 20, [0150],  comprising: a test strip comprising one or more colorimetric test spots each comprising one or more sensing chemicals chemically attached onto a porous support, Figure 1, strips 101, [0145]; a swab operable to collect a sample of body fluid, [0116, 0138]; a test apparatus, Figure 1, testing system 10, [0145], Figure 2, system 20, [0150], comprising: a test chamber comprising an optical reader, [0150, 0163, 0167], Figure 2, digital camera, and configured to receive the test strip and at least part of the swab, [0116, 0138]; an indicator device, Figure 2, [0151], indicator lights; and a processor coupled to the optical reader and the indicator device, Figure 2, [0150], computer processor 202 a-g, and configured to perform: detecting a wavelength of light emitted from the colorimetric test spot for first and second readings, Figure 4A-5, [0035], the first reading occurring just before or after the contact between the swab and the test strip and the second reading occurring a predetermined time after the contact, [0052-0057], Figure 4A-5; based on a difference between the first and second readings that indicates a color change of the colorimetric test spot, determining a numeric value for a concentration of a drug that is correlated with the color change, [0154-0158], Figure 4A-5; and providing an indication of the numeric value via the indicator device, [0101, 0163].
The TYRRELL reference discloses the claimed invention, but is silent in regards to wherein the porous support material comprises an aerogel. 
The O’CONNOR reference discloses a testing apparatus comprising: one or more colorimetric test spots each comprising one or more sensing chemicals chemically attached onto a porous support material comprising an aerogel, Column 1 line 65-Column 2 line 26, Column 5 line 9-17. 
Additional Disclosures Included are: Claim 20: wherein the system of claim 19, wherein the test strip comprises a substrate onto which the colorimetric test spots are placed, Figure 5, [0156, 0157, 0197], and wherein the porous support material has at least one exposed surface configured to absorb a body fluid, [0138], the one or more sensing chemicals configured to change a color in response to a presence of a target drug in the body fluid, [0055], wherein the substrate and the porous support material are substantially transparent at a wavelength of light illuminating the test strip, the wavelength corresponding to the color, [0106, 0182-0185, 0189, 0215].; Claim 21: wherein the system of claim 19, wherein the between the first and second readings senses a parent molecule of the drug, [0027].; Claim 22: wherein the system of claim 19, wherein the body fluid comprises at least one of blood, urine, plasma, and saliva, [0115].; Claim 23: wherein the system of claim 19, wherein an elapsed time between the contact and the providing of the indication is less than 5 minutes, [0139, 0159].; Claim 24: wherein the system of claim 19, wherein the color change indicates detection of one or more of amphetamines, parent amphetamine molecules, methamphetamine(MA), methylenedioxymethamphetamine (MDMA), cocaine or A9-tetrahydrocannabinol (THC), [0027].; Claim 25: wherein the system of claim 19, wherein the one or more colorimetric test spots comprises a multitude of particles embedded within the porous support material, the particles incorporating the one or more sensing chemicals, [0118-0121].; Claim 26: wherein the system of claim 19, wherein the one or more colorimetric test spots comprises a block embedded within the porous support material, the block incorporating the one or more sensing chemicals, [0118-0121].; Claim 27: wherein the system of claim 19, wherein the aerogel is formed of inorganic silica or a polymer, O’CONNOR Column 5 line 9-17.; and Claim 28: wherein the system of claim 19, wherein the wavelengths of the first and second readings are detected through the transparent substrate, [0106, 0182-0185, 0189], transparent cover/top layer/casing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797